Title: From George Washington to George Ball, 6 March 1797
From: Washington, George
To: Ball, George



Sir,
Philadelphia 6th Mar: 1797

Enclosed is the copy of a letter I wrote to you in answer to yours from Lancaster, & to that place directed it supposing your residence to be in that County. This letter will be directed to the care of the Postmaster in Fredericksburgh, but as you are not particular in designating the place at which you are to be found, it may not, any more than the former, find its way to you.
The receipt of your letter of the 16th ulto should have had an earlier acknowledgment, had not the business of the Session pressed heavily upon me towards the close of it. I am—Sir Your most Obedt Servt

Go: Washington

